          Case 1:18-cv-05608-PAC Document 17 Filed 10/21/18 Page 1 of 2



                                 Kevin T. Conway, Esq.
                                   Attorney at Law
                                      Licensed in
                                      n.y., n.j., ct.

664 Chestnut Ridge Road                                c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                                500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                                    Teaneck, NJ 07666
Fax: (845) 352-0481                                    Tel: (201) 928-1100

                                         October 21, 2018

The Honorable Judge Paul A. Crotty
United States Courthouse
500 Pearl Street, Chambers 1350
New York, NY 10007

       Re: 1:18-cv-05608-PAC Malibu Media, LLC v. John Doe subscriber assigned IP
       address 207.38.134.2; Plaintiff’s Request for an Expedited Hearing

Dear Judge Crotty:

       The undersigned represents the Plaintiff in this matter. Please allow this letter to serve as

the Plaintiff’s request for expedited hearing on its Motion for Leave to Serve Third Party

Subpoenas Prior to a Rule 26(f) Conference (the “Motion”), filed July 1, 2018 [CM/ECF 11].

       This is a copyright infringement case against a John Doe Defendant known to Plaintiff only

by an IP address. Defendant’s Internet Service Provider (the “ISP”), can correlate Defendant’s IP

address to a subscriber. Plaintiff has filed its Motion and Memorandum of Law in Support thereof,

but the issue remains pending before the Court.

       Pursuant to Fed. R. Civ. P. Rule 4(m), the Plaintiff is required to effectuate service no

later than September 18, 2018. Plaintiff needs time to serve the subpoena on the ISP, await the

response and then conduct an investigation into whether the subscriber is indeed the infringer.

Without permission to serve the subpoena on the ISP, Plaintiff cannot learn the Defendant’s

identity and is therefore unable to proceed with its case.
          Case 1:18-cv-05608-PAC Document 17 Filed 10/21/18 Page 2 of 2



        Plaintiff’s Motion is unopposed because Defendant remains unknown and has not made

an appearance in the case. Plaintiff anticipates that the hearing will take no longer than one (1)

hour.

        Plaintiff respectfully requests that this Court schedule an expedited hearing on Plaintiff’s

Motion for Leave, as the Court’s schedule may permit.



        Dated: October 21, 2018                       Respectfully submitted,

                                              By:     /s/ Kevin T. Conway
                                                      Kevin T. Conway, Esq. (KC-3347)
                                                      664 Chestnut Ridge Road
                                                      Spring Valley, New York 10977-6201
                                                      T: 845-352-0206
                                                      F: 845-352-0481
                                                      E-mail: ktcmalibu@gmail.com
                                                      Attorney for Plaintiff




                                                 2
